Citation Nr: 1031700	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected low back strain with arthritic changes.  

2.  Entitlement to service connection for an umbilical hernia to 
include as secondary to service-connected low back strain with 
arthritic changes.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

A hearing was held on July 2, 2010, in Huntington, West Virginia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The issue of entitlement to service connection for a 
bilateral knee disorder has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and the issue is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand: To obtain VA treatment records and to obtain 
a clarifying VA opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

A review of the record indicates that there may be additional 
treatment records not associated with the claims file.  In this 
regard, the Veteran submitted a statement in June 2008 regarding 
medical treatment at the Clarksburg VA Medical Center (VAMC) for 
his service-connected low back strain with arthritic changes.  He 
stated that the reason he filed his claim for an increased 
disability rating was based on what the VA physician told him and 
that there were x-rays taken as well.  Although treatment records 
from the Huntington VAMC are associated with the record, there 
are no records from the Clarksburg VAMC.  Furthermore, it does 
not appear that any attempt was made to obtain such records.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records may be relevant to the Veteran's claim and are considered 
in the possession of VA adjudicators, a remand is necessary to 
obtain these outstanding records the Veteran has identified.  38 
U.S.C.A. § 5103A(b),(c).  Therefore, VA must obtain records of 
relevant medical treatment or examination of the claimant at the 
Clarksburg VAMC.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.            
§ 3.159(c)(2).

With respect to the Veteran's claim for service connection for an 
umbilical hernia, the record reveals that the Veteran was 
afforded a VA examination in April 2006.  In the examination 
report, the examiner noted that umbilical hernias were the result 
of the inability of the abdominal wall to close itself during the 
early neonatal period and may become evident at any time during a 
person's life.  The examiner further explained that there was no 
medical literature to support a claim that having a chronic back 
condition or being overweight can cause hernias.  In response, 
the Veteran submitted medical articles found during his Internet 
research which explained that risk factors for hernias included 
obesity.  The Veteran has claimed that he developed an umbilical 
hernia due to his weight gain incurred as a result of his 
service-connected low back strain with arthritic changes.  In 
reviewing the record, the Board finds that a clarifying VA 
opinion must be requested prior to adjudication of the claim.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the 
evidence and arguments presented by the Veteran, the Board finds 
that a clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of any hernia that may be 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from 
Clarksburg VAMC. If these records are 
unavailable, it should be documented in the 
claims file.

2.  The RO should refer the Veteran's claims 
file to a suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any hernia that may be present.  
The examiner is requested to review all 
pertinent records associated with the claims 
file, including the Veteran's service 
treatment records, post-service medical 
records, and statements.  The examiner should 
express an opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that the hernia is either causally related to 
or aggravated by the Veteran's service-
connected low back strain with arthritic 
changes.  In rendering the opinion please 
note that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  If 
aggravation is present, the examiner should 
indicate, to the extent that is possible, the 
approximate level of disability before the 
onset of the aggravation.  If the examiner 
determines that the hernia is not related to 
the service-connected disability, the 
examiner should then state an opinion as to 
the likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's current 
hernia is causally or etiologically related 
to his military service.  

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO should readjudicate the remaining issues 
on appeal.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

